Case 2:18-cv-11273-MCA-LDW Document 1151 Filed 01/27/21

LASSER HOCHMAN, L.L.C.

ATTORNEYS AT LAW
75 EISENHOWER PARKWAY - SUITE No. 120
ROSELAND, NEW JERSEY 07068-1694
(973) 226-2700
FACSIMILE (973) 226-0844

SHEPPARD A, GURYAN*
RICHARD L. ZUCKER*
RAND M. AGINS

DAVID SILVER*

BRUCE H. SNYDER
RICHARD C, STEWART#H
MArYJANE D. COWELL
GREGORY P. KONZELMAN*
MICHAEL J. DONNELLY*
DANIEL BIBERGAL
STACY L. LANDAU*

bsnyder@lasserhochman.com

January 27, 2021

Via E-Filing

Honorable Leda Dunn Wettre, U.S.M.J.
Martin Luther King Jr. Federal Building &
Court House

50 Walnut Street

Newark, NJ 07102

Re: Occidental Chemical Corp. v. 21*t Century Fox Am, Inc., et al
Civil Action No. 2:18-cv-11273
Dear Judge Wettre:

Page 1 of 2 PagelD: 29097

OF COUNSEL
H. LEE SAROKIN
HELANE A. KIPNEES

IRVING C. MARCUS
(1940-2011)

AARON LASSER
(1895-1970)

B, WILLIAM HOCHMAN
(1933-1983)

*NJ AND NY BARS
>NJ AND PA BARS
#NJ, NY AND DC BARS

This firm is local counsel for defendant Eden Wood Corporation (“Eden Wood”) in the

above-captioned matter. I write in order to request that the Court’s files and records be corrected

to reflect the current status of counsel representing Eden Wood.

1. Geoffrey H. Coll, Esq., who entered an Appearance on behalf of Eden Wood on

December 21, 2018, is no longer representing Eden Wood. His name should be removed from the

list of counsel in this matter, and from any notice or service lists.

BD The Court’s docket sheet and records indicate that Eden Wood is represented by

Joseph H. Blum, Esq. Mr. Blum entered an Appearance on September 11, 2018, on behalf of a

group of defendants identified as the Small Parties Group who were listed on that pleading (Docket

Entry 156). Eden Wood was not one of the defendants listed, and Mr. Blum does not represent it

in this action. His name should not therefore appear as counsel for Eden Wood.
Case 2:18-cv-11273-MCA-LDW Document 1151 Filed 01/27/21 Page 2 of 2 PagelD: 29098

January 27, 2021
Page 2

We thank Your Honor for your attention to these matters. If there is anything further
required, please advise.
Respectfully yours,

foree Wh

BRUCE H. SNYDER
BHS:kk

ce: All Counsel of Record — Via e-filing
Eden Wood Corp. — Via e-mail

P:\Docs\SEC\BHS\EDEN WOOD - Occidental Chemical v. 21st Century Fox\1-27-21 Let to Judge Wettre.docx
